DETAILED ACTION
This Non-Final Office Action is in response to claims filed 6/10/2021.
Claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto et al. (US 2004/0206188 A1), hereinafter Takamoto, in view of Watarai (US 2013/0054066 A1), hereinafter Watarai.
Claim 1
Takamoto discloses the claimed bicycle control device (i.e. shift controller 9, depicted in Figure 2 and described as comprising the shift control unit 25 and auxiliary control unit 40 in ¶0017 and ¶0020) comprising: 
an electronic controller (i.e. auxiliary control unit 40) configured to control a motor (i.e. auxiliary motor 44) that assists propulsion of a bicycle (see at least ¶0020, regarding shift controller 9 comprises auxiliary control unit 40 for controlling auxiliary power to assist pedaling of the bicycle via auxiliary motor 44),
the electronic controller being further configured to execute a motor output decreasing control to decrease output of the motor upon determining a shifting device (i.e. shift control unit 25) performs a shifting action to change a transmission ratio of the bicycle (see at least ¶0024-0030, with respect to step P13, regarding that auxiliary control unit 12 temporarily stops power to auxiliary motor driver 43 for time interval T2, so as to reduce stress applied to internal shifting hub 10 for a time that should be sufficient for shift control unit 25 to shift gears in internal shifting hub 10 more smoothly that in conventional systems, as described in ¶0030).
Takamoto further discloses that the electronic controller being further configured to end the motor output decreasing control upon determining that the predetermined time period has elapsed (see ¶0028-0030, with respect to steps P14 and P15 of Figure 6, regarding that power to auxiliary motor driver 43 is resumed after a predetermined time interval T2 elapses). Takamoto further discloses that time interval T2 is a time that is sufficient for the shift control unit 25 to shift gears (see ¶0030); however, the system of Takamoto will end the motor output decreasing control (i.e. step P15), regardless of whether the shift control unit 25 shift gears (i.e. step S15), given that the only parameter required to perform step P15 is an elapsed time interval T2 in step P14, and the shift signal provided in step S15 has no influence on step P15. Therefore, Takamoto further discloses that the electronic controller being further configured to end the motor output decreasing control upon determining that the predetermined time period has elapsed in a case where the shifting action or the change in the transmission ratio is uncompleted even though the predetermined period has elapsed.
Takamoto does not further disclose that the electronic controller being further configured to end the motor output decreasing control before a predetermined period elapses upon determining that the shifting action is completed or the transmission ratio is changed before the predetermined period has elapsed. However, it would be reasonable to incorporate other parameters, e.g., rotational speed, to determine a shift has been completed. 
Specifically, Watari teaches a similar bicycle control device (see at least Figure 4) that comprises a control unit 151 (similar to the electronic controller taught by Takamoto) configured to control a drive assistance electric motor 161 (similar to the motor taught by Takamoto), which assists propulsion of a bicycle (see at least ¶0045-0046) having a gear shift control unit 151b (similar to the shifting device taught by Takamoto) configured to perform a shifting action for changing a transmission ratio of the bicycle (see at least ¶0066-0068, with respect to Figure 9). Watari further teaches that control unit 151 performs the automatic shifting routine in Figure 9, so as to end limiting an output of a drive assistance electric motor 161 in step S18 (similar to ending the motor output decreasing control taught by Takamoto) upon determining that a gear shifting operation has been completed in step S17 (similar to determining that the shifting action is completed in Takamoto) (see ¶0068-0072). It is clear that Watari performs step S17 regardless of a time period.
Watari is combined with Takamoto, so as to incorporate the technique of ending motor output decreasing control upon determining that a shifting action is completed to the method of Figure 6 in Takamoto, such that in the case when a shift is detected as being completed before the time interval T2 elapses, the electronic controller being further configured to end the motor output decreasing control before a predetermined period elapses upon determining that the shifting action is completed or the transmission ratio is changed before the predetermined period has elapsed.
Since the systems of Watarai and Takamoto are directed to the same purpose, i.e. decreasing the output of a bicycle motor during shifting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Takamoto, such that the electronic controller being further configured to end the motor output decreasing control before a predetermined period elapses upon determining that the shifting action is completed or the transmission ratio is changed before the predetermined period has elapsed, in light of Watari, with the predictable result of ending control when control is no longer necessary, e.g., after completion of a gear shift (¶0072 of Watari).
Claims 3 and 9 
Only one of “the shifting action is completed” or “the transmission ratio is changed” is required to be taught by prior art in independent claims 1 and 7. Watari, in combination with Takamoto, has been applied to teach the limitation of “the shifting action is completed,” and therefore, prior art is not required to be applied to the limitations of claims 3 and 9 that further limit the limitation of “the transmission ratio is changed.” 
In order to advance prosecution, Watari may additionally be applied to the features of this limitation, where Watari discloses the determination of whether or not a gear change has occurred in step S17 based on a rotational speed of a crank and a bicycle speed in step S14 (see ¶0069-0072). It would be capable of instant and unquestionable demonstration to substitute the speed sensor of Watari for a rotational speed sensor on a wheel of the bicycle, given that a rotational speed sensor on a wheel provides output proportional to bicycle speed. Therefore, the combination of Watari and Takamoto may further disclose that the electronic controller is further configured to determine whether or not the transmission ratio has been changed based on a rotational speed of a crank of the bicycle and a rotational speed of a wheel of the bicycle.
Claims 4 and 10
Similar to the explanation provided in the rejections of claims 3 and 9, only one of “the shifting action is completed” or “the transmission ratio is changed” is required to be taught by prior art in independent claims 1 and 7. Watari, in combination with Takamoto, has been applied to teach the limitation of “the shifting action is completed,” and therefore, prior art is not required to be applied to the limitations of claims 4 and 10 that further limit the limitation of “the transmission ratio is changed.” 
In order to advance prosecution, the combination of Takamoto and Watari may additionally be applied to the features of this limitation, where Takamoto further discloses that the electronic controller is further configured to perform control only upon determining that a manual driving force inputted to the crank is greater than or equal to a predetermined value (see ¶0025-0027, with respect to steps P10 and S11, regarding that the method does not continue until shifting conditions for high torque mode have been met, where high torque mode occurs when pedaling torque is greater than or equal to a predetermined level). Takamoto is applied in combination of Watari, in light of the rejections of claims 3 and 9, where control is performed in accordance with the determination based on the rotational speed of the crank.
Claims 5 and 11
Takamoto further discloses that the electronic controller is further configured to control an electric actuator that actuates the shifting device so that the shifting device performs the shifting action (see ¶0043, regarding the types of actuators controlled by the shifting device include electrical).
Claims 6 and 12
Takamoto further discloses that the electronic controller is further configured to actuate the shifting device in a case where a rotational angle of a crank of the bicycle is in a predetermined range, the predetermined range including a top dead center of the crank or a bottom dead center of the crank (see ¶0047, with respect to the output of the drive assistance electric motor 161 with respect to the pedaling force depicted in Figure 5 according to positions of the crank arms).
Claim 7
The combination of Takamoto and Watari discloses the claimed method for controlling a bicycle to control a motor that assists propulsion of the bicycle, as discussed in the rejection of claim 1.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto in view of Watarai, and in further view of Sato (US 2016/0096589 A1), hereinafter Sato.
Claims 2 and 8
The combination of Takamoto and Watari does not further discloses that the predetermined period is set in accordance with the transmission ratio that is to be changed. However, it would be obvious to modify the predetermined period T2 in Takamoto that allows for shift control unit 25 to shift gears (see ¶0030) to be set in accordance with a transmission ratio that is to be changed, in light of Sato.
Specifically, Sato teaches a similar bicycle control device (see Figure 9, depicting bicycle shifting control apparatus 12) that comprises a transmission controller 42 (similar to the electronic controller taught by Takamoto) configured to control motor driver 48 (similar to the motor taught by Takamoto), configured to control guide actuator 9b for shifting (see ¶0085-0087). Sato further teaches that bicycle shifting control apparatus 12 is configured to set an operating time T1 (similar to the predetermined time taught by Takamoto) in accordance with the current shift position (similar to the transmission ratio that is to be changed taught by Takamoto) (see ¶0115, with respect to step ST4 of Figure 20).
Since the systems of Sato and Takamoto are directed to the same purpose, i.e. bicycle shifting control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Takamoto, such that the predetermined period is set in accordance with the transmission ratio that is to be changed, in light of Sato, with the predictable result of allowing for an appropriate amount of time for shifting, given different operating times are required for different shifting operations (¶0091-0092, with respect to Figure 10 of Sato).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/				/RUSSELL FREJD/Examiner, Art Unit 3661				Primary Examiner, AU 3661